01/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0330


                                        DA 20-0330
                                    _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

BRADLEY MEFFORD,

             Defendant and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the brief of Amici Curiae,
American Civil Liberties Union Foundation of Montana and American Civil Liberties
Union Foundation, filed electronically on January 19, 2022, this Court has determined
that the brief does not comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 11(6)(b)(v) requires that the cover page and first page of the brief
include the names, mailing addresses, telephone, fax numbers, and email addresses (if
any) of respective counsel for the parties identifying the party counsel represents.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Amici Curiae shall electronically file with the Clerk of this Court a revised brief
containing the revisions necessary to comply with the specified Rule and that the Amici
Curiae shall serve copies of the revised brief on all parties of record; and
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed.
       The Clerk is directed to provide a true copy of this Order to the Amici Curiae and
to all parties of record.


                                                                                Electronically signed by:
                                                                                 James Jeremiah Shea
                                                                           Justice, Montana Supreme Court
                                                                                    January 20 2022